department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p tl-n-2833-99 uilc r internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject assumption_reinsurance and sec_338 election this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend parent seller old targets new targets buyer parent reinsurer date dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurej dollar_figurek dollar_figurem dollar_figuren dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez issues whether the principles of sec_1_817-4 relating to assumption_reinsurance transactions are applicable to the purchase old targets’ life_insurance_company stock which is treated as a deemed asset sale as the result of an election under sec_338 assuming that the principles of sec_1_817-4 are applicable to the sec_338 deemed asset sale whether the intangible value of the insurance contracts purchased from old targets insurance in force is treated as part of the consideration received by new targets the deemed assumption_reinsurance transaction and if so how this insurance in force is to be valued whether parent 2’s error in reporting of assets at tax basis rather than fair_market_value as required by form 8023-a renders the sec_338 election invalid unless otherwise indicated section references throughout are to the internal_revenue_code_of_1986 as amended and in effect during the taxable years at issue conclusion sec_1 the sec_338 deemed asset sale of old targets’ life_insurance business should be characterized as a deemed assumption_reinsurance transaction for federal_income_tax purposes accordingly the principles of sec_1_817-4 apply to old targets and new targets in determining the tax consequences of the portion of the sec_338 asset sale represented by the purchase of old targets’ insurance contracts under the principles of sec_1_817-4 new targets must include in premium income under sec_803 the intangible value of the insurance contracts purchased in the deemed assumption_reinsurance transaction under the principles of sec_1_817-4 the value of the purchased insurance contracts is based on the difference between the current value of the assets transferred to new targets other than any value attributable to the purchased insurance contracts and the increase in new targets’ reserves resulting from the transaction accordingly we conclude that new targets should not be required to recognize premium income under sec_803 based on the appraised value of old targets’ insurance in force when this value exceeds the difference between the current value of net assets transferred to new targets other than any value attributable to the purchased insurance contracts and the increase in new targets’ reserve liabilities resulting from the deemed reinsurance transaction parent 2's error in valuing certain assets on the schedule attached to form 8023-a at tax basis rather than fair_market_value does not invalidate the sec_338 election alternatively even if the sec_338 election were not valid per se parent has substantially complied with the requirements of sec_338 and therefore the election is valid these conclusions are based solely on the limited facts presented and assume that the sec_338 election was not otherwise defective facts parent is the widely held and publicly traded parent of a consolidated_group that includes seller prior the transaction described below seller held all of the stock of old targets which were engaged in the life_insurance business parent is a life_insurance_company and the parent of buyer buyer is a holding_company formed for the purpose of enabling parent to acquire old targets on date buyer completed the purchase of all of the outstanding_stock of old targets from seller concurrent with this transaction seller agreed to reinsure all of the existing single premium deferred_annuity business of old targets through reinsurer a newly created subsidiary for the balance of the contracts’ current guarantee periods the value of the reinsured annuity business was approximately dollar_figurec as the annuity_contracts matured reinsurer was required to transfer cash in an amount equal to the then current account value less a recapture fee to old targets to facilitate the transaction seller also agreed to provide additional financial assurances in the form of a letter_of_credit for dollar_figured payable jointly to old targets and reinsurer to support the reinsured annuity_contracts buyer and seller made a sec_338 election to treat this stock acquisition as a qualified_stock_purchase qsp of old targets’ assets for tax purposes parent executed and timely filed a form 8023-a reporting the target companies’ assets at their tax basis rather than their fair_market_value the amount_paid by buyer for all of the outstanding_stock of old targets was approximately dollar_figuree at the time of the stock acquisition the value of old targets’ assets and liabilities was as follows assets class i cash and cash equivalents class ii bonds and other_securities class iii other tangible assets total dollar_figuref dollar_figureg dollar_figureh dollar_figurej liabilities total policy reserves tax basis accrued expenses other liabilities total dollar_figurek dollar_figurem dollar_figuren dollar_figurep in addition in accounting for the stock acquisition on its consolidated financial statements prepared under generally accepted accounting purposes gaap parent recorded the following intangible assets with respect to new targets present_value of future profits goodwill total dollar_figureq dollar_figurer dollar_figures in filing the returns of new targets parent accounted for the acquisition under the general rules of asset acquisitions under sec_338 and sec_1060 thus no items of income or deductions were recorded as a result of the stock acquisition moreover parent determined the tax basis of new targets’ assets in accordance with a residual basis allocation method under this method the basis assigned to the new targets’ insurance in force was determined based on the amount of basis remaining after all other assets ie assets in category i category ii and category iii had been allocated basis to the extent of their fair market values this residual_method of allocation resulted in a tax basis of dollar_figuret being assigned to new targets’ insurance in force you have concluded that the deemed asset sale created by the sec_338 election should be treated as an assumption_reinsurance transaction for tax purposes thus the deemed reinsurance transaction results in income and deductions for old targets and news targets under the provisions of sec_803 and sec_805 in addition to old targets’ gain_or_loss realized on the sale of their assets and the step-up in new targets’ basis in those same assets you have also concluded that for purposes of determining the consideration received by new targets in respect of the deemed assumption_reinsurance transaction it is appropriate to include the fair market values of all of the tangible and intangible assets transferred by old targets including the appraised value of old targets’ insurance in force and goodwill under this position new targets would be required to recognize premium income under sec_803 based on the difference between the fair_market_value of the total assets received over the cash paid for old targets’ stock and the other liabilities assumed dollar_figureu - dollar_figuree for stock dollar_figurev payment for assumption of other liabilities dollar_figurew correspondingly new targets would be allowed a deduction under sec_805 for an increase in reserves based on the amount of the tax reserve liabilities assumed in the deemed assumption_reinsurance transaction dollar_figurek you have concluded that the excess of the value of the tangible and intangible consideration received by new targets in the deemed assumption_reinsurance for purposes of this memorandum we have determined new targets’ purported premium income in accordance with the valuation of new targets’ tangible and intangible assets in your request for advice this results in an inclusion net of the other liabilities assumed of dollar_figurew also in your request for advice however you assert that new targets should report premium income net of the other liabilities assumed of dollar_figurex we have been unable to reconcile this difference transaction over the increase in new targets’ reserves resulting from the transaction is taxable as ordinary_income for new targets’ first taxable_year see sec_1_817-4 example law and analysis characterization of the sec_338 asset sale as an assumption_reinsurance transaction issue at issue in this case is the interplay between the provisions of subchapter_c and subchapter_l of the internal_revenue_code_of_1986 when a group of life_insurance_companies are acquired in a stock purchase that is treated as a deemed sale of assets pursuant to an election under sec_338 more specifically you have asked whether it is appropriate for the service to apply subchapter_l rules to a sec_33h h deemed sale or whether the taxpayer instead should be permitted to rely on the general treatment of asset acquisitions under sec_338 and sec_1060 life_insurance_companies are subject_to the federal tax provisions generally applicable to all corporations including those found in subchapter_c life_insurance_companies are also subject_to the provisions of subchapter_l when the tax treatment of a transaction under subchapter_l conflicts with that provided under another provision of the code the tax treatment provided under subchapter_l generally will prevail this rule_of preeminence developed in direct response to congressional intent expressed in the legislative_history of subchapter_l in developing the rule_of preeminence the courts have consistently held that the provisions of subchapter_l must be narrowly applied because those provisions afford insurance_companies significant benefits not available to taxpayers generally thus the tax treatment of a given item turns on a close examination of whether a provision in subchapter_l specifically addresses it as a subchapter_l provision will supersede a subchapter_c provision only if there is a direct conflict between the two see eg unum corp v united_states 130_f2d_501 1st cir aff’g 929_fsupp_15 d me cert_denied 119_sct_42 subchapter_c controlled the tax treatment of payments made to policyholders in a demutualization see also 491_us_244 in general the sale of stock of any corporation including an insurance_company is an exchange taxable under sec_1001 the selling shareholder will see s rep no 86th cong 1st sess 1959_2_cb_770 recognize gain_or_loss on the transaction but there is generally no tax at the corporate level the purchaser will take the stock with a cost_basis sec_338 allows certain purchasers of stock to treat the purchases as purchases of assets a purchasing_corporation may elect to treat a stock acquisition as an asset acquisition if it acquire sec_80 of the voting power and of the total value of the stock of a target_corporation not taking into account certain preferred_stock by purchase within a 12-month_period if a purchasing_corporation makes a sec_338 election the target is treated as if it as the old target had sold all of its assets at the close of the acquisition_date at fair_market_value in a single transaction the acquired_corporation as the new target is then treated as a new corporation that purchased all of the assets at the beginning of the day after the acquisition_date thus the new target’s basis in the purchased assets is equal to their deemed purchase_price reflecting the purchasing corporation’s grossed-up_basis in the stock of the target company properly adjusted for target company liabilities including tax_liabilities on the deemed asset sale and other relevant items the old target’s gain_or_loss from the deemed asset sale is included in the old target’s final return however if the old target is a member of a selling_consolidated_group that final return is consolidated with neither the selling corporation’s nor the purchasing corporation’s consolidated_group a sec_338 election generally does not change the tax treatment of the selling shareholders ie they are still taxed on their stock sale notwithstanding the purchasing corporation’s sec_338 election in some cases the selling shareholders may join with the purchasing_corporation in making a sec_338 election which changes the tax treatment of old target and the selling shareholders if an election is made under sec_338 the stock sale will be treated as a sale of the assets held by the acquired_corporation the old target as a member of the selling group is deemed to sell all its assets for an amount equal to the modified aggregate deemed sale price madsp the sale proceeds are deemed distributed to the seller in a complete_liquidation and thus the old target’s attributes will generally transfer to the seller the seller recognizes no gain_or_loss on the sale of the target stock to the purchaser madsp is equal to the grossed up basis in the purchaser’s recently purchased target stock plus the new target’s liabilities that were old target's liabilities plus other relevant items madsp is allocated under rules of sec_1 b -2t and gain_or_loss is recognized by the old target on the deemed sale of each of its assets see sec_1_338_h_10_-1 the new target is deemed to purchase all of its assets from the old target for an amount equal to the adjusted grossed up basis agub the new target is generally considered a new corporation unrelated to the old target for purposes of subtitle a in light of this model of a deemed asset sale created by sec_338 we agree that the portion of the deemed sale represented by purchase of old targets’ existing insurance policies should be treated as an assumption_reinsurance transaction for federal_income_tax purposes the operation of sec_338 requires that new targets be treated for tax purposes as new corporations that acquired all of old targets’ assets and assumed all of old targets’ liabilities including the liabilities on old targets’ existing insurance contracts in a taxable transaction there is considerable authority for our conclusion that the deemed sale represented by purchase of old targets’ existing insurance policies should be treated as an assumption_reinsurance transaction for federal_income_tax purposes first if an insurance_company were to acquire the existing business of another insurance_company in a taxable transaction outside of sec_338 the portion of this transaction represented by the transfer of the selling company’s insurance_contract liabilities would be accomplished using assumption_reinsurance see 57_tc_482 64_tc_807 726_f2d_1491 10th cir see also 702_f2d_1234 5th cir assumption_reinsurance is the life_insurance industry’s functional equivalent of a direct asset acquisition second when the entire insurance_business of a target life_insurance_company was acquired in a stock purchase liquidation qualifying under former agub is equal to the grossed up basis in the purchaser’s recently purchased target stock plus the purchaser’s basis in its nonrecently_purchased_stock adjusted to reflect the mandatory gain recognition election under sec_1 b -1 e and plus the new target’s liabilities that were the old target's liabilities and other relevant items agub is adjusted in later years to take into account adjustment events such as a contingent_liability becoming fixed and determinable agub is allocated among the purchased assets under the provisions of sec_1 b -2t sec_334 the statutory predecessor of sec_338 the portion of the transaction represented by the transfer of the distributor corporation’s existing insurance contracts to the acquiring_corporation was treated as an assumption_reinsurance transaction see southwestern life_insurance_company v united_states ustc n d tex aff’d 560_f2d_627 5th cir cert_denied 435_us_995 sale of insurance_company stock treated as an asset sale under former sec_334 taxed as an assumption_reinsurance transaction no distinction between a direct_acquisition of a block of insurance contracts and the acquisition of the company holding the block of insurance contracts third congress expressed its view regarding the application of the assumption_reinsurance rules to a deemed purchase of insurance contracts occurring by reason of a sec_338 election during its deliberations relating to the enactment of sec_197 sec_197 provides an amortization deduction for certain intangible_property including the purchase_price of insurance contracts acquired by means of an assumption_reinsurance transaction to the extent that such value exceeds the amounts otherwise capitalized under sec_848 with respect to the transaction see sec_197 the legislative committee reports underlying sec_197 state that the principles of sec_1_817-4 apply for purposes of determining the amortizable_basis of insurance contracts acquired by means of an assumption_reinsurance transaction including any acquisition of an insurance_contract occurring by reason of an election under sec_338 see h_rep_no d cong 1st sess fn c b h_r conf_rep no 103d cong 1st sess fn 1993_3_cb_393 an argument can be made that this legislative_history is evidence of congressional intent to establish a rule solely for sec_197 purposes however that would be an anomalous result with no apparent policy reason a stronger argument can be made that the legislative_history reflects congress’ understanding of the effect of a sec_338 election by an insurance_company finally as a policy matter the purpose and operation of subchapter_l support the application of subchapter_l to a sec_338 election subchapter_l is in essence a method of tax_accounting enacted to achieve a proper matching of income and expense items life_insurance_companies typically the principal difference between former sec_334 and current sec_338 is the liquidation requirement sec_338 was intended to remove that requirement not to change the characterization of the transaction as an asset sale receive premium income upfront and throughout the life of a life_insurance_contract but do not pay claims until much later in the life of the contract this mismatching of income and expense items distorts an insurance company’s economic_income subchapter_l attempts to neutralize this distortion by allowing life_insurance_companies to accelerate deductions for the payment of claims and thereby defer reporting income through the use of policy reserves the intended result is a more realistic measurement of true income but the provisions of subchapter_l are intended only to affect the timing of the reporting and in some respects the character of items related to insurance contracts thus the mechanics of subchapter_l were crafted to ensure that over the life of the contracts all income and expense items related to the contracts are taken into account not all contracts are held to term by a life_insurance_company an insurer may decide to discontinue a line_of_business or to terminate its entire insurance_business before the contracts are completed in that case an insurer the ceding company will typically transfer all of its rights and responsibilities under the contracts to another insurer the reinsurer in a transaction known as assumption_reinsurance under an assumption_reinsurance agreement the ceding company is completely relieved of its liability under the contracts the ceding company has at that point ceded its risk under the contracts to ensure that all items related to the contracts are properly accounted for as items relating to the insurance contracts subchapter_l requires that the assumption_reinsurance payments are matched in timing and character with all other items related to the contracts more specifically this is accomplished as set forth in sec_1_817-4 which provides that assumption_reinsurance shall not be treated as the sale_or_exchange of a capital_asset but shall be subject_to the provisions of sec_806 and sec_809 former provisions re changes in reserves and gain and loss from operations and the regulations thereunder however if in connection with a transaction described in the preceding sentence the reinsured or reinsurer transfers an asset which is a capital_asset within the meaning of sec_1221 as modified by sec_817 such transfer shall be treated as the sale_or_exchange of a capital_asset by the transferor by requiring the ceding company to treat the proceeds of the assumption_reinsurance transaction as the final income and expense items of the reinsured contracts the regulation ensures that a ceding company properly offsets prior deferral and acceleration when it concludes its insurance operations conversely the regulation makes clear that this event which marks the beginning of the reinsurer’s need for the special accounting rules provided by subchapter_l is subject_to the provisions of subchapter_l for the determination of the tax treatment on the reinsurer’s side also this treatment of assumption_reinsurance has been affirmed by the courts and congress even as it repealed a portion of the regulation in enacting sec_848 and sec_197 although sec_338 provides for the tax treatment of a deemed asset sale resulting from a sec_338 election the resulting transaction is the cessation of the old target the ceding company and concurrent transfer or assumption of the old target’s insurance contracts by the new target the reinsuring company this is not only an appropriate time for the old target’s true-up it is in fact the only time for the old target’s true-up as the old target’s existence ceases in the transaction similarly it is appropriate for the new target to take the amounts received as consideration for reinsuring the contracts into account as premium income as this consideration is the first item it will receive on these contracts indeed unless the new target treats the reinsurance_premium as income it would be inappropriate to allow the new target the deduction for establishing reserves with respect to those contracts this is precisely the situation at which the subchapter_l provisions are directed moreover if subchapter_l were not applied to a sec_338 transaction the subchapter_l requirement that a ceding company true up when it cedes the risk would be rendered a mere election because insurance_companies are able to defer income during the life of the contracts using subchapter_l an accounting for the deferral must be made upon exiting the business or there is a permanent distortion of timing and character of income that undermines the purpose and the integrity of the subchapter_l method in summary the purpose of sec_338 is to recharacterize for federal tax purposes a sale of stock as a sale of assets the legal authorities as well as the policy considerations support giving effect to that characterization for purposes of taxing it as assumption_reinsurance furthermore the broad language see h_r rep no 101st cong 2d sess fn enactment of sec_848 repealing capitalization rule_of sec_1_871-4 while affirming the overall operation of the regulation h_r rep no fn pincite h_r rep no fn pincite enacting sec_197 the amount_paid or incurred by the acquirer reinsurer under an assumption_reinsurance transaction is to be determined under the principles of present law see sec_1_817-4 see also kentucky central life_insurance_company v commissioner supra mutual savings life_insurance co v u s f 2nd 5th cir of sec_1_338-2 suggests that there is no bar to treating the new target as though it has actually purchased the assets of the old target for such purpose accordingly we conclude that the deemed sale of a life_insurance company’s assets occurring by reason of a sec_338 election is properly treated as an asset sale to the extent it is a transaction specifically addressed by a regulation under subchapter_l sec_1_817-4 it is governed by such provision issue -- determination of purchase_price of old targets’ insurance in force under sec_1_817-4 the tax consequences of assumption_reinsurance transactions involving life_insurance_companies are clear and well-established and are set forth with specificity in sec_1_817-4 under sec_1_817-4 the reinsurance of all or part of a life_insurance company’s contracts by another company in a transaction in which the assuming company becomes directly liable to the policyholders is not treated as the sale_or_exchange of a capital_asset but instead is a transaction giving rise to ordinary_income under sec_803 however if either party transfers a capital_asset in connection with the reinsurance transaction this transfer is treated as the sale_or_exchange of the asset by the transfer in addition sec_1_817-4 provides that an assumption_reinsurance transaction produces the following consequences under subchapter_l for the parties to the transaction the ceding company recognizes ordinary_income under sec_803 resulting from a decrease of its previously deducted tax_reserves on the assumption of liability on the reinsured contracts by the reinsurer the ceding company treats the payment or transfer of assets to the reinsurer as consideration for the assumption of liability on the reinsured contracts as an item of deduction under sec_805 however any amount received by the ceding company from the reinsurer is applied against and reduces its deduction under sec_805 and any excess over this deduction is an item of ordinary_income under sec_803 the reinsurer includes the payment or consideration received from the ceding company for the assumption of liability on the reinsured contracts as an item of premium income under sec_803 see sec_803 the reinsurer includes the reserves on the reinsured contracts in its year-end reserves thus recognizing an item of deduction based on a increase in reserves under sec_805 the reinsurer treats a payment to the ceding company for the reinsured contracts to the extent the amount meets the requirements of sec_162 as a deferred expense which is recognized as a deduction under sec_805 over the reasonably estimated life of the reinsured policies if the reinsurer receives from the ceding company a net amount which is less than the increase in the reinsurer’s reserves resulting from the transaction the reinsurer is treated i as having received from the ceding company an amount equal in total to its increase in reserves and ii as having paid to the ceding company for the purchase of the contracts an amount equal to the excess of the increase in reserves over the net amount actually received from the ceding company see sec_1 d iii and d examples the provisions of sec_1_817-4 and the revised examples in sec_1_817-4 which require a reinsurer to include an additional_amount of premium income based on the intangible value of the purchased insurance contracts to the extent that the increase in the reinsurer’s reserves resulting from the transaction exceeds the consideration received from the ceding company were added in to correct a disparity in the tax treatment of a reinsurer under the examples in prior sec_1_817-4 depending on whether the ceding company had made a gross asset transfer and the reinsurer had made a separate bonus payment or whether the parties had structured the transaction to provide for a net asset transfer from the ceding company although the intangible value of the insurance contracts was the same under both transactions the examples in prior sec_1_817-4 suggested that the reinsurer would be required to amortize the bonus payment in a gross asset transfer but would recognize a net deduction when this bonus had been subtracted from the assets by the ceding company in a netting transaction the purpose of the modification to the regulations was to make it clear that merely because money passes solely from the seller to the purchaser in a netting transaction does not mean that the purchaser has paid nothing for the insurance_contract fed reg cited in ernst young federal income_taxation of life_insurance_companies in essence sec_1_817-4 and the revised examples in sec_1_817-4 treat the excess of the policy reserve liabilities assumed by the reinsurer over the tangible assets received from the ceding company as if two exchanges had taken place i in one exchange the reinsurer receives as consideration and thus income for assuming the reserve liability an amount equal to that liability and ii in the second exchange the assuming company pays the ceding company an amount reflecting the intangible value of the contracts purchased by the assuming company see 79_tc_627 despite repeated challenges the courts have generally upheld the validity of the modified regulation noting that sec_1_817-4 is consistent with established tax law relating to the assumption or payment of liabilities with appreciated_property see 790_f2d_1370 9th cir beneficial life 57_tc_482 but see 726_f2d_1491 10th cir subject transaction did not involve offsetting obligations 488_f2d_1142 5th cir taxpayer entitled to rely on examples in prior sec_1_817-4 in effect the manner in which the intangible value of the purchased insurance contracts is determined under sec_1_817-4 reflects basic tax principles regarding the treatment of sales or exchange transactions under general principles of tax law the value of properties exchanged in an arm’s length transaction is presumed to be equal this includes the situation in which property is transferred in satisfaction of an obligation 370_us_65 kentucky central t c pincite moreover where a taxpayer acquires all the assets of another in a taxable transaction the amount of the liability assumed is treated as part of the consideration paid for acquiring the tangible and intangible assets received 461_us_300 331_us_1 thus the courts have generally viewed the characterization of the reinsurer as receiving tangible and intangible consideration equal to the reserve liabilities assumed as a proper result under the tax law based on the above we agree with your proposed position that in applying the principles of sec_1_817-4 to a sec_338 deemed sale of old targets’ insurance_business it is appropriate to treat new targets as receiving consideration and thus income under sec_803 based on the intangible value of the insurance contracts purchased from old targets we disagree however as to the manner in which the consideration paid for old targets’ insurance contracts has been determined in this case under your proposed position new targets are treated as receiving insurance in force and other intangible_property with a total fair_market_value of dollar_figures as part of the consideration received from old targets in the deemed assumption of old targets’ insurance_contract liabilities the valuation of these intangible assets is determined based on the value assigned to these assets on the gaap financial statements we conclude that your position regarding the valuation of old targets’ insurance in force is contrary to the manner in which the value of the purchased insurance contracts is determined under sec_1_817-4 under that regulation the reinsurer is treated i as receiving consideration from the ceding company equal to the net increase in the reinsurer’s reserves resulting from the transaction and ii as having paid the ceding company for the purchase of the insurance contracts an amount equal to the excess of the amount of consideration actually received from the ceding company other than any value attributable to the purchased insurance contracts over the net increase in the reinsurer’s reserves resulting from the transaction therefore under the principles of sec_1_817-4 the intangible value of the insurance contracts purchased in an assumption_reinsurance transaction is determined based on the difference between the payment received from the ceding company other than any value attributable to the reinsured policies and the increase in the reinsurer’s reserves resulting from the transaction the mechanical measurement of insurance in force under this regulation may be compared to the residual_method of valuation for sec_197 assets in the nature of goodwill and going_concern_value for sec_338 deemed asset sales generally except that insurance in force and goodwill going_concern_value are commingled in respect of assumption_reinsurance transactions see sec_1 b -2t based on sec_1_817-4 we believe that new targets should determine the amount_paid for old targets’ insurance in force in the present case as follows reserve liabilities assumed tax basis dollar_figurek less tangible assets received net of amount_paid for target stock and other liabilities assumed dollar_figurey purchase_price of insurance contracts dollar_figuret accordingly for purposes of determining the tax consequences of the deemed assumption_reinsurance transaction the amount of premiums and other consideration under sec_803 treated as received by new targets in respect of the assumption of old targets’ insurance contracts is limited to the reserve liabilities assumed in this case the fair_market_value of the assets deemed transferred to new targets other than any value attributable to the purchased insurance contracts is less than the increase in new targets’ reserves resulting from the deemed assumption_reinsurance transaction therefore we conclude that sec_1_817-4 and sec_1_817-4 examples are applicable to the deemed assumption_reinsurance transaction for purposes of determining the amount_paid for old targets’ insurance in force and corresponding the amount of additional consideration deemed received by new targets and included in premium income under sec_803 for the assumption of liability on old targets’ insurance contracts validity of sec_338 election issue sec_338 provides the secretary with authority for prescribing regulations to make a sec_338 election sec_338 provides similar authority with respect to the collection of information pursuant to such an election at such times and in such manner as may be provided in regulations sec_1_338_h_10_-1 states in pertinent part that a sec_338 election is made on form 8023-a in accordance with the instructions to the form page of the form 8023-a states if a sec_338 joint election is made for the target_corporation listed in schedule b attach a schedule as appropriate listing the amount of a the consideration paid for the target stock in the qsp b the liabilities of the target_corporation on the acquisition_date in addition describe any other relevant items and list the aggregate fair_market_value by class of the class ii and iii assets of the target_corporation on the acquisition_date also identify each intangible amortizable class iii asset specifying its fair_market_value and useful_life parent timely filed the form required by the instructions but listed the class ii iii and intangible amortizable class_iii_assets at their tax basis rather than their fair_market_value the tax effect of parent 2’s misrepresentation is approximately dollar_figurez for the following reasons we conclude that parent’ sec_2's error does not affect the validity of the sec_338 election we first address whether parent 2's election is valid without regard to the doctrine_of substantial compliance which is employed where the election has fallen short in some minor respect neither sec_338 a regarding the requirements for making the election nor sec_338 regarding the furnishing of certain information is explicitly dependent on the other therefore it does not necessarily follow that the furnishing of the information is a prerequisite to a valid election moreover sec_338 contemplates that the information may be provided at some time other than at the time of the election sec_338 states at such times and in such manner as may be provided in the regulations furnish to the secretary the following information as long as parent otherwise complied with the requirements of making an election under sec_338 the reporting error should not affect the validity of the election support for this conclusion is also found on form 8023-a sec_1_338_h_10_-1 states that the election is to be made on form 8023-a in accordance with the instructions thereto both congressional delegations the requirements for the election in h a and for the furnishing of information in sec_338 are referenced in the instructions to form 8023-a the instructions do not explicitly state that validity of the election is conditioned on the submission of the financial information and in fact indicate otherwise the instructions state that if an election is made emphasis added the taxpayer should attach a schedule as appropriate listing the various information moreover the language used in the instructions requiring the financial information does not imply that its inclusion is necessary for a valid election it begins by the requirement for a sec_338 election do not appear in the regulations but on the form and the instructions thereto stating attach a schedule as appropriate listing in addition describe any other relevant items also identify these phrases do not give the impression of necessity or importance for these reasons we conclude that parent 2's sec_338 election is not invalidated by the errors contained in the schedule attached to form 8023-a alternatively even if parent 2's failure to follow the instructions to form a were to invalidate the election parent may be able to demonstrate substantial compliance with the regulatory requirements of a sec_338 election courts apply the doctrine_of substantial compliance where taxpayers fail to properly adhere to the requirements of making an election the critical question is whether the requirements for making an election relate to the substance or essence of the statute if so strict adherence to all of the statutory and regulatory requirements is a precondition to an effective election 81_tc_709 if on the other hand the regulatory requirements are procedural and the essential statutory purposes have been met then substantial compliance will suffice for the reasons stated above it is evident that the information to be included in the schedule and attached to form 8023-a is procedural and that parent substantially complied with the procedural requirement 743_f2d_781 holding that where congress intends an election to be binding a regulatory notice requirement is essential similarly the binding nature of a sec_338 election makes the requirement of notice essential another factor to be considered in determining whether a taxpayer has substantially complied with regulatory requirements is the severity of the sanction in relation to the violation 61_tc_5 to deny the deduction merely because the petitioner failed to prove the proof of the acts at the time required by the respondent would establish a sanction which is out of proportion to the shortcoming and not warranted or justified under the circumstances parent appear to have otherwise complied fully with the requirement for a sec_338 election to invalidate parent 2's election under the facts presented in this case would be out of proportion to the error in valuation made on the attached schedule to form 8023-a case development hazards and other considerations first although we view the transaction in the instant case as subject solely to the provisions of subchapter_l we do not mean to imply that such an approach will be applied in all cases involving the sale of a life_insurance company’s stock subject_to a sec_338 election sec_1_817-4 does not imply that a transaction is treated as one indivisible whole in which all the assets transferred to the purchaser are considered payment for the assumption of the ceding company's insurance liabilities if a corporation holds both insurance and noninsurance_business an exclusive application of the regulation would subject the entire transaction to subchapter_l ie ordinary_income treatment such a result is inappropriate to the extent the transaction is not an insurance transaction the better reading of sec_1_817-4 is that like subchapter_l the regulation generally applies to a transaction only to the extent the transaction is specifically one which the provision is intended to cover viz assumption_reinsurance thus in the case of a transaction that includes both insurance and noninsurance elements eg the sale of a corporation with a significant noninsurance_business the analysis must take that into account and bifurcate the transaction into insurance and noninsurance components applying subchapter_l only to the insurance component if on further examination it appears there is a significant noninsurance component of the transaction that is not governed by subchapter_l further advice should be requested second we recognize that our conclusion regarding issue differs from the views that we expressed in connection with prior field_service_advice issued in another case in that case we indicated that the new target would be treated under the provisions of sec_1_817-4 as receiving premiums and other consideration for the assumption of the liability on the old target’s insurance policies equal to the fair_market_value of the assets transferred by the old target we also noted that the examples illustrating the rules in sec_1_817-4 do not limit the premiums and other consideration reportable by the reinsurer in respect of the assumption of another company’s insurance policies to the amount of reserve liabilities assumed see sec_1_817-4 example in that case however there was no indication that the disparity between the fair_market_value of the assets transferred to the new target over the reserve liabilities assumed was attributable to the valuation of the target’s insurance in force that is we based our conclusion relating to the application of the principles of sec_1_817-4 to the sec_338 deemed asset sale on the assumption that the value of the target’s category i category ii and category iii assets other than any value attributable to the purchased insurance contracts exceeded the sum of the amount_paid for target stock plus the amount of target’s insurance reserves and other liabilities assumed by the buyer finally we note that in your request for advice you refer to a purported dividend of one of old targets’ subsidiaries we do not see how this transaction would affect the issues discussed herein however we recommend that you develop the transaction factually and request further field_service_advice as appropriate please call if you have any further questions deborah a butler assistant chief_counsel by joel e helke chief cc dom fs fi p william f hammack regional_counsel cc msr mark e o’leary assistant regional_counsel tl cc msr
